Christianson, C'k. J.
(concurring). In this case both parties moved for directed verdicts, and the case was decided by the trial judge. There is no material conflict in the evidence. Substantially it-is as stated by Mr. Justice Robinson, and, in my opinion, it justifies only one conclusion; namely, that reached in the opinion prepared by Mr. Justice Robinson. I do not believe, however, that there is anything in the evidence to justify the statement that “he (Ilarshman) and the Auto Company were playing the game together, and doubtless they played into each other’s hands.”